ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Capitol Indemnity Corporation                )      ASBCA No. 61363
                                                 )
    Under Contract No. W91151-14-C-0061          )

    APPEARANCE FOR THE APPELLANT:                       Ian M. Mc Lin, Esq.
                                                         O'Connor McLin, P.C.
                                                         San Antonio, TX

    APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Jason W. Allen, JA
                                                        MAJ Elinor J. Kim, JA
                                                         Trial Attorneys

                                    ORDER OF DISMISSAL

           This appeal was taken from a purported contracting officer's final decision
    denying a claim under the captioned contract. The government moved to dismiss the
    appeal for lack of jurisdiction, contending that the named appellant lacks standing to
    pursue this appeal. The parties have subsequently jointly requested dismissal of this
    appeal without further litigation. Accordingly, this appeal is dismissed without prejudice.

          Dated: 18 January 2018




                                                       dministrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61363, Appeal of Capitol Indemnity
I   Corporation, rendered in conformance with the Board's Charter.

          Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals